DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/29/2021 have been entered and carefully considered with respect to claims 18 and 21 – 29, which are pending in this application. Claims 1 – 17 and 19 – 20 were previously cancelled. No new matter was added.
      
Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
Applicant’s arguments with respect to claims 18 and 21 – 29 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 9:
 	Applicant alleges that the Office Action does not set forth an explicit analysis or a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. 

  	Moreover, the response shows that rather than considering each element claimed and identifying alleged teachings in the art, the rejections are based on an improperly distilled "gist" or "thrust" of an invention. At base, the prior art fails to teach or suggest each and every element claimed. Applicant submits that the invention has not been analyzed "as a whole" as required.
 For at least for the above reasons, the applicant submits that independent claims 18 and 21 are novel and nonobvious over the prior art of record. While the applicant focuses on elements of the independent claims that are neither taught nor suggested in the prior art of record, with the understanding that dependent claims also set forth independent bases of invention and distinction over the prior art. Thus, applicant requests that the rejections be withdrawn. 
	Dependent claims 22 - 27 are also novel and nonobvious over the prior art, at least because of their8 Appl. No. 16/431,683 Docket No. 19640.0003C1dependencies upon independent claim 21. Therefore, Applicant requests withdrawal of the rejection. 
.
Response to Applicant’s arguments
Examiner respectfully declines Applicant’s request to withdraw the previously established rejection of the pending claims, after reviewing the cited prior art against Applicants’ remarks. Further analysis of the claimed invention was performed.  
Based on reconsideration, Examiner declines allowance of the pending claims.
Examiner agrees that the cited prior art fails to disclose all the limitations of the newly added claims 28 and 29. However, based on the addition of a new reference by Page, US 2006/0238550, the claims are not novel to the combination of Page with Covannon, Xie and Crampton      
Moreover, with  regard to independent claim 18 (and similarly independent claim 21), Examiner reiterates that, though Covannon might not be specific about certain limitations of the claim such as: the apparatus having established through trigonometric methods a ratio of known distance units to a plurality of pixels in images generated by each of said digital cameras, using an established ratio of known distance units to pixels to measure a distance between said human eyes on said human face, for compensation for zooming, Covannon, however, does teach a device wherein said distance between said pair of human eyes is used in connection with a digital rendering of an eyeglass frame and said image of said human face to allow a user to select a properly-fitted eyeglass frame on said display screen, (See Covannon, Pars. 0026 and 0027: and Fig. 2) wherein said software and said central processing unit are configured to display a digital eyeglass frame on said display screen, (See Covannon, Pars. 0027 and 0029: device to select a desired frame style; Fig. 6: block 114: select eye glass frame)
 	Xie teaches: the apparatus having established through trigonometric methods a ratio of known distance units to a plurality of pixels in images generated by each of said digital cameras, and thereby use an established ratio of known distance units to pixels to measure a distance between said human eyes on said human face, and wherein said first known distance and said second known distance establish a horizontal axis and a vertical axis for said apparatus and wherein said first known distance, said second known distance, said horizontal axis and said vertical axis allow said apparatus to compensate for zooming in or out relative to said human subject when imaging; (Par. 0016, Par. 0048, Par. 0053; See also Figs. 2 – 4 and Pars. 0055, 0056 and 0073; See further Par. 0112 and 0128 and disclosure in Claim 7)
Moreover, Crampton teaches a device (that) corrects for rotation in said image of said face; (Crampton, Figs. 33 and 34: illustrative example of head tilt correction, which is equivalent to correction for rotation)
Therefore, it would have been obvious to one of ordinary skill in the art, having the references of Covannon, Xie and Crampton, to devise a device to be used by a human subject comprising a camera apparatus for deriving dimensional measurements of a pair of human eves on a human face, a central processing unit, wherein said central processing unit includes a software; and a display, and wherein said device is connected to a database. (Crampton, Figs. 33 and 34; Covannon, Pars. 0027 and 0029, and Xie, Par. 0048 and Par. 0059)
Consequently, Applicants’ request for allowance of the pending claims is respectfully denied, and the rejection are established as follows.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1 - 17 are cancelled.

Claims 18, 21 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Covannon et al. (US 20060290885 A1), hereinafter “Covannon,” in view of Xie (US 2009/0128579), and further view of Crampton (US 7,184,047)..

	In regards to claim 18, Covannon teaches: a device to be used by a human subject comprising:
	(a) a camera apparatus for deriving dimensional measurements of a pair of human eves on a human face, (Covannon, Par. 0026 and Fig. 1: digital camera 23 co-mounted with the eye examination module 19 to image the person's face, (which includes the eyes)) 
 	Covannon discloses also: 
 	(b) a central processing unit and a memory, wherein said memory includes a software; (Covannon, Pars. 0012, 0023 and Fig. 1: eye examination and information processing section 13 includes an information processor 17; Pars. 0027 and 0029: system process controller 20; Par. 0050: optimization center 10 further comprises a displaying device 14 and a central processing device 13 electrically connected with the displaying device 14, the frame database 11; - a central processing device of the sort is always associated with memory capacity to store software for different operations) and 
(c) a display; (Covannon, Par. 0027 0023 and Fig. 2: display and user interface device 22)
	Covannon discloses further a device wherein said distance between said pair of human eyes is used in connection with a digital rendering of an eyeglass frame and said image of said human face to allow a user to select a properly-fitted eyeglass frame on said display screen, (See Covannon, Pars. 0026 and 0027: inter-pupillary distance determined based on the measurements of the physical parameters of the user extracted from the user's head and face images or provided by the user; user is able to select a desired frame by means of a touch screen panel on the interactive display of the user interface device 22 as shown in FIG. 2) wherein and said central processing unit are configured to display a digital eyeglass frame on said display screen, (See Covannon, Pars. 0027 and 0029: device to select a desired frame style; Fig. 6: block 114: select eye glass frame)
 	Covannon is not specific about the subsequent limitations of the claim such as: the apparatus having established through trigonometric methods a ratio of known distance units to a plurality of pixels in images generated by each of said digital cameras, use an established ratio of known distance units to pixels to measure a distance between said human eyes on said human face, compensation for zooming.
	However, in the same line of endeavor, Xie teaches: the apparatus having established through trigonometric methods a ratio of known distance units to a plurality of pixels in images generated by each of said digital cameras, and thereby use an
established ratio of known distance units to pixels to measure a distance between said human eyes on said human face, (See Xie, Par. 0016, Par. 0048: calibration device and procedure; - i.e., the apparatus being calibrated through a single calibration procedure,  comprising imaging by both digital cameras of a calibration template having known distance units marked on the calibration template’s face, wherein the lenses are spaced apart a first known distance, and using this first known distance and established trigonometric methods a second known distance from the plane of the cameras to the calibration template is established; See further Xie, Par. 0053: calibration device and procedure comprises a measuring ruler 32; Par. 0024: each of the spectacle frame images contains images of two lenses; See also Figs. 2 – 4 and Pars. 0055, 0056 and 0073) and wherein said first known distance and said second known distance establish a horizontal axis and a vertical axis for said apparatus and wherein said first known distance, said second known distance, said horizontal axis and said vertical axis allow said apparatus to compensate for zooming in or out relative to said human subject when imaging; (See Xie, Par. 0053: calibration device and procedure comprises a measuring ruler 32; See also Figs. 2 – 4 and Pars. 0055, 0073 and 0112 - whereby said ratio of known distance units to pixels in images is used  for ascertaining distances by comparing the number of pixels between two points on a template removably affixed to a human forehead to a known distance between the two points on said template, using this comparison to re-scale an image to of a human face, and thereby use the established ratio of known distance units to pixels to measure the distance between said human eves on said human face, as disclosed in Xie, Par. 0053: calibration device and procedure comprises a measuring ruler 32; Pars. 0055, 0073, 0112 and 0128; See also disclosure in Claim 7)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Covannon, and Xie before him/her, to devise a device to be used by a human subject comprising a camera apparatus for deriving dimensional measurements of a pair of human eves on a human face, (Covannon, Par. 0026 and Fig. 1), a central processing unit, wherein said central processing unit includes a software; (Covannon, Pars. 0012, 0023 and Fig. 1) and a display. 
	The combination of Covannon, and Xie is not specific about the feature of: wherein said device corrects for rotation in said image of said face; but teaches the condition: wherein said device is configured to receive and store a prescription for a kiosk user via said central processing unit, (See Covannon, Abstract: Health care kiosk having automated diagnostic eye examination; Figs. 1 - 2; and Pars. 0012, 0023: kiosk 10; See also Crampton, Figs. 2 and 3: booth with cameras installed) and wherein said device is connected to a database (See Covannon, Par. 0025: prescription data can be entered into the system by means of obtaining it using Internet connection to a database where such data is stored) and said device updates said database with said prescription of said device user; (See again Covannon, Pars. 0012, 0023 and Par. 0025) whereinsaid software and said central processing unit are configured to render said digital eyeglass frame with one or more of said images of said human face based on said distance between said pair of human eyes. (See Covannon, Pars. 0027 and 0029: device to select a desired frame style; Fig. 6: block 114: select eye glass frame; See also Xie, Par. 0048 and Par. 0059)
	However, Crampton teaches a device (that) corrects for rotation in said image of said face; (Crampton, Figs. 33 and 34: illustrative example of head tilt correction, which is equivalent to correction for rotation)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Covannon, Xie and Crampton, before him/her, to devise a device to be used by a human subject comprising a camera apparatus for deriving dimensional measurements of a pair of human eves on a human face, a central processing unit, wherein said central processing unit includes a software; and a display, and wherein said device is connected to a database, and said device updates said database with said prescription of said device user, corrects for rotation in said image of said face; (Crampton, Figs. 33 and 34) and wherein said device is used for selection and fitting of eyewear. (Covannon, Pars. 0027 and 0029, and Xie, Par. 0048 and Par. 0059)

	In regard to claim 19 and 20, the claims are cancelled and no longer considered for analysis

	In regards to claim 21, the combination of Covannon, Xie and Crampton discloses: a method for aiding a user in choosing a pair of glasses comprising: (i) a camera apparatus for deriving dimensional measurements of a pair of human eyes on a human user, said apparatus having established through trigonometric methods a ratio of known distance units to a plurality of pixels in images generated by said camera apparatus, and thereby use said established ratio of known distance units to pixels to measure a distance between said user's eyes on said user's face, and wherein said first known distance and said second known distance establish a horizontal axis and a vertical axis for said apparatus and wherein said first known distance, said second known distance, said horizontal axis and said vertical axis allow said apparatus to compensate for zooming in or out relative to said user when imaging; (ii) a central processing unit, wherein said central processing unit includes a lens selection software program; and (iii) a display; wherein said method comprises: determining a properly-fitted frame for said user using said camera apparatus. (See rationale applied, mutatis mutandis, to rejection of Claim 18, which stands for a device on which Claim 21 is drawn as a method performing similar functions as described respectively by the limitations of Claim 18 and Claim 21)   
 
	In regards to claim 22, the combination of Covannon, Xie and Crampton discloses the method of claim 21 further comprising: receiving a lens's option selection from said user. (See Covannon, Pars. 0027 and 0029: device to select a desired frame style; Fig. 6: block 114: select eye glass frame; See also Xie, Pars. 0061, 0064; 0117 and 0129: information of spectacle frame contains authorized prescription for prescription lenses…)  
 
	In regards to claim 23, the combination of Covannon, Xie and Crampton discloses the method of claim 21, further comprising: determining said user's identity; (See Covannon, Par. 0025: process of ID validation; Par. 0029: data record consisting of user identity) consulting a database of prescription information to determine if said user has a prescribed lens strength, and suggesting said prescribed strength as a recommend-lens; (See again Covannon, Par. 0025: process of ID validation; pre-existing prescription data can be entered into the system; Par. 0029: data record consisting of user identity; - i.e., consulting a database of prescription information to determine if a user has a prescribed lens strength, and suggesting this prescribed strength as a recommend-lens; See further Crampton, Col. 13, lines 1 – 3; Col. 42, lines 13 – 30: prompting a user to scan in a prescription and using this prescription to suggest a recommend-lens)
 	prompting said user to provide a prescription and using said prescription to suggest a recommend-lens; (Covannon, Par. 0029: data record consisting of user identity; - i.e., consulting a database of prescription information to determine if a user has a prescribed lens strength, and suggesting this prescribed strength as a recommend-lens; See further Crampton, Col. 13, lines 1 – 3; Col. 42, lines 13 – 30: prompting a user to scan in a prescription and using this prescription to suggest a recommend-lens) if said user declines; (See Xie, Par. 0018: user is able to update the facial image anytime by scanning a photo, such that the user is able to shop the optical products anytime by a click of a mouse) prompting said user to provide information for an optometrist who can select a recommend-lens; and offering a graphic illustration of an at least one difference between said recommend-lens and a non-recommend lens. (See Xie, Par. 0045: system of optimization optical products) – The references are not specific about the latter limitation, but one of ordinary skill in the art is able to fulfill this condition based on the disclosure of Xie)
Claim 23 is thus rejected on those premises 
 
	In regard to claim 24, the combination of Covannon, Xie and Crampton discloses the method of claim 23, further comprising: 
offering said user a choice of lens materials selected from the group consisting of urethane-based pre-polymers, polycarbonates, glass, and plastics; (See rationale used in rejection of Claim 23 in regard to recommend-lens and optometrist recommendation)
offering said user the option to choose a plurality of features for said recommend-lens selected from the group consisting of anti-reflective coatings, tints, colors, polarizations, UV resistant coatings, anti-fog coatings, and anti-scratch coatings; (See Crampton, Col. 13, lines 1 – 3; Col. 42, lines 13 – 30: rendering functions calculated from image data scanned in using the booths; - prompting a user to scan in a prescription and using this prescription to suggest a recommend-lens; if the user declines)  
offering said user an option to select a warranty; and displaying for said user a total price based on said user's selections. (Covannon, Par. 0027 0023 and Fig. 2: display and user interface device 22)
One of ordinary skill in the art is able to use the features of the combination of Covannon, Crampton and Xie to meet the above limitations of Claim 24, which essentially describes the basic steps of offering various options to a user. The claim is therefore rejected.

	In regard to claim 25, the combination of Covannon, Xie and Crampton discloses the device of claim 18, wherein said user selects said digital eyeglass frame and said software actuates said selection on said display screen. (The limitation is met in the rationale used for rejection of Claim 18)  

	In regard to claim 26, the combination of Covannon, Xie and Crampton discloses the device of claim 18, wherein said software is configured to instruct said central processing unit to correct for rotation in said image of said face. (See the rationale used for rejection of Claim 18 based on the teachings of Crampton of a device (that) corrects for rotation in said image of said face; (Crampton, Figs. 33 and 34: illustrative example of head tilt correction, which is equivalent to correction for rotation)) 
 
In regard to claim 27, the combination of Covannon, Xie and Crampton discloses the device of claim 18 further comprising: a database, wherein said device is configured to receive and store a prescription for said user via said central processing unit, (See Covannon, Par. 0025: prescription data can be entered into the system by means of obtaining it using Internet connection to a database where such data is stored) and wherein said device updates said database with said prescription of said user. (See Covannon, Pars. 0012, 0023 and Par. 0025)


Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Covannon, in view of Xie, and further view of Crampton, and Page (US 2006/0238550)..

In regard to claim 28, the combination of Covannon, Xie and Crampton discloses the device of claim 18, but not the device further comprising a microphone and a speaker. 
However, Page teaches a data acquisition system comprising a microphone and a speaker. (See Page, Abstract: system includes an image acquisition device, a microphone for receiving voice commands from a human operator, a speaker whereby the human operator receives audio feedback; See also Pars. 0030, Par. 0037, and disclosure in Claim 1 of Page) 
Therefore, it would have been obvious to one of ordinary skill in the art, having the references of Covannon, Xie, Crampton and Page, to devise a device to be used by a human subject comprising a camera apparatus for deriving dimensional measurements of a pair of human eyes on a human face, a central processing unit, wherein said central processing unit includes a software; and a display, and wherein said device comprising a microphone and a speaker. (See Page, Pars. 0030 and 0037)

In regard to claim 29, the combination of Covannon, Xie,  Crampton, and Page discloses the device of claim 21 further comprising: providing voice commands to a microphone and providing prompts from a speaker. (See Page, Abstract: microphone for receiving voice commands from a human operator, a speaker whereby the human operator receives audio feedback; See also Pars. 0008, 0009; Par. 0015: image acquisition cycle may be triggered by voice command by the operator; Par. 0030: through voice activation, human operator initiates image acquisition cycle; operator may trigger the acquisition by issuing a voice command; - (Because “prompting” has the meaning of causing r bring about an action, it is reasonable to assume that to assume that the disclosure of Page suggests providing prompts from a speaker))

 
References considered but not cited
11.	The prior made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Enderby (US 2001/0033747 A1) teaches combination camera.
	Fujieda et al. (US 2010/0232647 A1) teaches three-dimensional measurement.
	Gao et al. (US 6,095,650) teaches Interactive eyewear selection system.
	Foley et al. (US 6535223 B1) teaches Method and system for determining pupillary distant and element height
	Kaafarani et al. (US 20040078237 A1) teaches Method of dispensing medical prescriptions


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487